On Petition for Rehearing.
Myers, J.
The rule 'declared in the ease of Boling v. Miller (1893), 133 Ind. 602, cited by counsel upon petition for rehearing, arose under the statute as it existed in 1883, and is in strict accordance with the opinion in this case *291upon the subjects of a contingent fee and a contingent remainder. The same thing is true as to Bailey v. Sanger (1886), 108 Ind. 264.

8.

The rule in the case of Teal v. Richardson (1903), 160 Ind. 119, has no application here, for two reasons: (1) because the rule in Shelley’s Case (1581), 1 Coke *94, does not apply; (2) the rule where there is a devise over, conditioned upon the first devisee’s dying without issue, without other indication as to the time of the vesting of the estate, refers to a death in the lifetime of the testator, which cannot apply here, because the will indicates the contingency of an estate’s vesting, as one arising after the death of the testator.
The doctrine of Mulvane v. Rude (1896), 146 Ind. 476, cannot apply, because there the bequest of the personal property is so connected with the devise of the real estate as to invoke the rule in construction, that when a will purports to dispose of real estate and personal property in the same words and in the same connection, and when it is manifest that the testator intended both to go together, it will be so construed, for while we here have both kinds of property mentioned in the same clause, we find in the fifth clause a limitation upon the control of the bequest, and the rents and profits, leaving the principal of the bequest, and the rents and profits of the real estate payable to John Horsely Hayes upon the contingency of his arriving at the age of twenty-one years; failing so to do, both the personalty and the realty are to go to others, so that even the personalty is not bequeathed to him absolutely, which is a declaration the reverse of the rule in Mulvane v. Rude, supra. True, the court must construe the will under the law in force when the testator died, and under that law the widow of John Horsely Hayes, surviving him, would have taken dower only. But he was bound to know when the will was executed that the rule might be changed, and it was changed before John Horsely Hayes died, and unless the will devised the land to *292his children, to the exclusion of his surviving widow, she would have taken one-third in fee, so that it was manifestly not intended that they should take under the statute of descents, and equally manifest that the surviving widow should not take, in any event, but that upon the contingency of children surviving John Horsely Hayes, they should take under the will.
We recognize to the fullest the apparent hardship in this case, and the fact that appellants may have been benefited by the father’s receipt of the value of the real estate, but we cannot make a rule to fit a hard case in violation of the plain intent of the testator. Besides, it seems to us that a flaming signal was set up in the face of every purchaser, by the language that the farm “is not to be sold, or disposed of by the said John Horsely Hayes.”
The petition for a rehearing is overruled.